BUFFINGTON, Circuit Judge.
In this bankruptcy ease in the Middle District of Pennsylvania, on petition of the trus*1016tee, a rule was granted by the referee on Joseph Green to show cause why he should not pay to said trustee funds belonging to the bankrupts which at the date of the bankruptcy were in his hands as receiver in añ equity proceeding in the court of common pleas No. 3 of Philadelphia. Green was not a resident of the Middle District, but in due course service of such rule was accepted by his attorney, who entered a general appearance for him. On hearing, the referee entered an order directing Green to pay such fund to the trustee. On petition for review, the order of the referee was affirmed by the court below, whereupon this appeal was taken. In view of our case, In re Crosby Stores, Inc., 61 F.(2d) 812, affirmed in Gross v. Irving Trust Co., Trustee, 289 U. S. 342, 53 S. Ct. 605, 77 L. Ed. 1243, and other cases to like effect, the order here complained of was warranted, and accordingly it is affirmed.